Order entered May 17, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00271-CV

   WEH-SLMP INVESTMENTS, LLC, WEHII-SRPOII INVESTMENTS, LLC, AND
     WRANGLER ENERGY HOLDINGS II, LLC, Appellants/Cross-Appellees

                                              V.

     WRANGLER ENERGY II, LLC D/B/A: (I) WRANGLER II ENERGY AND (II)
      WRANGLER ENERGY II HOLDINGS, LLC, Appellees/Cross-Appellants

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-08087

                                          ORDER
       Before the Court is Wrangler Energy II, LLC’s May 15, 2019 unopposed motion for

extension of time to file its cross-appellant’s opening brief. We GRANT the motion and

ORDER cross-appellant’s opening brief be filed no later than June 24, 2019.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE